 



EXHIBIT 10.1
Ciena Corporation
Fees Payable as Compensation to Non-Employee Directors
Approved at the August 31, 2005
Board of Directors Meeting

    Fees payable to non-employee directors for their service on the Board of
Directors and its committees were revised as set forth below. Directors must
attend Board or Committee meetings to receive compensation. Ciena reimburses
each non-employee member of the Board of Directors for out-of-pocket expenses
incurred in connection with attendance at meetings.

          Compensation
    Current
    Revised
 
Annual Retainer
  $20,000   $20,000
 
       
Lead Director Retainer
  —   $7,500
 
       
Board Meeting (excluding special meeting)
  $1,500   $1,500
 
       
Audit Committee Chair Retainer
  —   $7,500
 
       
Audit Committee Meeting (in person)
  $1,500 (Chair)   $3,000 (Chair)
 
  $1,000 (Other Members)   $2,000 (Other Members)
 
       
Audit Committee Meeting (telephonic)
  —   $500
 
       
Other Committee Meeting (in person)
  $1,500 (Chair)   $1,500 (Chair)
 
  $1,000 (Other Members)   $1,000 (Other Members)
 
       
Other Committee Meeting (telephonic)
  —   $500

 